Judgment, Supreme Court, Bronx County (Margaret Clancy, J.), rendered June 6, 2003, convicting defendant, after a nonjury trial, of two counts of manslaughter in the second degree, and sentencing him to concurrent terms of 4 to 12 years, unanimously affirmed.
Defendant’s various challenges to the admission of the results of an Intoxilyzer S-D2 test that the police conducted in the field are academic because the court specifically stated that it had not placed any “weight whatsoever” on those results and had *211completely disregarded them in arriving at its verdict (see People v Stevens, 158 AD2d 283 [1990], lv denied 75 NY2d 970 [1990]). In any event, there was overwhelming evidence of defendant’s guilt apart from the challenged field test, including a subsequent test establishing that defendant was driving while intoxicated.
We perceive no basis for reducing the sentence. Concur— Sullivan, J.P., Ellerin, Williams, Gonzalez and Catterson, JJ.